EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 09 March 2021.

The application has been amended as follows: 
Claims 1 – 7, 9, 10, and 13 – 20 are as previously presented in amendments filed 25 February 2021.

Claim 8 is cancelled, as previously presented in amendments field 25 February 2021.

Claim 11 (Currently Amended). The scanning method of a photoelectric remote sensing system according to claim 1, further comprising:
after one period of the scanning process is completed, determining a position relationship between the next circular trajectory and the current circular trajectory based on a related mathematical relationship; the related mathematical relationship being described by representing a photographing distance of a target at a ground distance of R according to the following formula:                     
                        L
                        =
                         
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    
                ; 
wherein the photographing distance L represents a distance between the photographing device and a photographing area along a direction of an optical axis of the photographing device; herein, an instantaneous field of view captured by the photographing device is kept unchanged at any distance;
assuming that the field of view is                     
                        a
                         
                        x
                         
                        b
                    
                 and a size of a photographing area corresponding to a single picture is                     
                        c
                         
                        x
                         
                        d
                    
                 (c and d respectively represent a circumferential width and a radial width of a circular trajectory of the photographing area, and have a unit of meter or kilometer), and representing c and d according to the following formulas:
            
                c
                =
                L
                 
                ×
                 
                
                    
                        π
                        a
                    
                    /
                    
                        180
                    
                
            
        ;             
                d
                =
                L
                 
                ×
                 
                
                    
                        π
                        b
                    
                    /
                    
                        180
                    
                
            
        .

Claim 12 (Currently Amended). The scanning method of a photoelectric remote sensing system according to claim 1, further comprising:
in the circular trajectory having the same radius R, if an overlap area M% of the adjacent pictures is considered, representing a quantity A of pictures required for covering the circle according to the following formula:
            
                A
                =
                
                    
                        2
                        π
                        R
                    
                    /
                    
                        
                            
                                1
                                -
                                M
                                %
                            
                        
                        c
                    
                
                =
                 
                
                    
                        2
                        π
                        R
                    
                    
                        
                            
                                
                                    
                                        1
                                        -
                                        M
                                        %
                                    
                                
                                L
                                π
                                a
                            
                            /
                            
                                180
                            
                        
                    
                
                =
                 
                
                    
                        450
                        R
                    
                    
                        a
                        
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    
                
            
        


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Feng et al. (CN103776426) teaches a scanning method of a photoelectric remote sensing system, comprising the following steps: 
providing a photoelectric remote sensing system that is suspended 5in the air; the photoelectric remote sensing system comprising a hovering device, a pan-tilt device disposed on the hovering device, and a photographing device disposed on the pan-tilt device (e.g. par); and 
driving the photographing device by the pan-tilt device to scan a target area along a plurality of circular trajectories that are concentrically 10surrounded, driving the photographing device by the pan-tilt device to switch between the circular trajectories, so as to enable a scanning area of the photographing device to cover the entire target area (e.g. Fig. 5 and pars. 57 – 76); and 
adjusting an optical parameter of the photographing device while the photographing device is switched between the circular trajectories, so as to enable pictures 15photographed at all scanning points to have the same spatial resolution (e.g. par. 55).
Feng does not explicitly teach:
the scanning method further comprising:
determining a radius R2 of a next circular trajectory based on a radius R1 of a current circular trajectory, a floating height H of the photographing device, and a field of view a x b of the photographing device wherein R2 = R1-ΔR1 and                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                R
                                                            
                                                            
                                                                1
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                H
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                R
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                        -
                                                                        ∆
                                                                        
                                                                            
                                                                                R
                                                                            
                                                                            
                                                                                1
                                                                            
                                                                        
                                                                    
                                                                
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                        +
                                                        
                                                            
                                                                H
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                            b
                                            π
                                        
                                        
                                            450
                                        
                                    
                                    =
                                    ∆
                                    
                                        
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                            , 
wherein ΔR1 is a difference between the radius R1 of the current circular trajectory and the radius R2 of the next circular trajectory, the overlapping ratio of the pictures photographed at two adjacent scanning points is equal to 20%, a represents a horizontal angle of FOV parallel to a direction of a rotation axis that is used for adjusting a pitch angle of the photographing device, and b represents a vertical angle FOV perpendicular to the horizontal angle of FOV, and FOV represents field of view.
A further search was conducted which failed to yield any prior art. These limitations, when taken in combination with the other limitations of the claim, are therefore nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487